DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 154 and 155 drawn to a liquid composition comprising about 0.5% to about 4% by weight of testosterone, wherein the composition, when administered to a subject, achieves one or more of the following: a)    forms a solid or semi-solid film; b)    has a thickness of about 0.1 pm to about 10 pm in solid or semi-solid form; and c)    provides a mean Tmax of testosterone from about 1 hour to about 10 hours, classified in class A61K31/568.
II.	Claims 156-157, drawn to a method for transpore delivery of testosterone to a subject in need of replacement therapy comprising applying the liquid composition of claim 154 to the skin of the subject, wherein said composition seeps into skin pores in liquid form and creates a biomechanical integration with the inside surface of said skin pores in solid form, classified in class A61K31/568.
III.	Claims 158-159, drawn to a liquid composition comprising about 0.1% to about 20% by weight of estrogen, wherein the composition, when administered to a subject, achieves one or more of the following: a)    forms a solid or semi-solid film; b)    has a thickness of about 0.1 pm to about 10 pm in solid or semi-solid form; and c)    provides a mean Tmax of estrogen from about 10 hours to about 24 hours, classified in class A61K31/568.
IV.	Claims 160-161, drawn to a method for transpore delivery of estrogen to a subject in need of replacement therapy comprising applying the liquid composition of claim 158 to the skin of a subject, wherein said composition seeps into skin pores in liquid form and creates a biomechanical integration with the inside surface of said skin pores in solid form, classified in class A61K31/568.
V.	Claims 162-163, drawn to a liquid composition comprising about 0.1% to about 20% by weight of opioid, wherein the composition, when administered to a subject, achieves one or more of the following: a)    forms a solid or semi-solid film; b)    has a thickness of about 0.1 pm to about 10 pm in solid or semi-solid form; and c)    provides a mean Tmax of estrogen from about 10 hours to about 24 hours, classified in class A61K31/568.
.	Claims 164-165, drawn to a method for transpore delivery of opioid for pain comprising applying the liquid composition of claim 162 to the skin of a subject, wherein said composition seeps into skin pores in liquid form and creates a biomechanical integration with the inside surface of said skin pores in solid form, classified in class A61K31/568.
VII.	Claims 166-167, drawn to a liquid composition comprising about 0.1% to about 20% by weight of nicotine, wherein the composition, when administered to a subject, achieves one or more of the following: a)    forms a solid or semi-solid film; b)    has a thickness of about 0.1 pm to about 10 pm in solid or semi-solid form; and c)    provides a mean Tmax of estrogen from about 10 hours to about 24 hours, classified in class A61K31/568.
VIII.	Claims 168-169, drawn to a method for transpore delivery of nicotine to a subject in need of smoking cessation therapy comprising applying the liquid composition of claim 166 to the skin of a subject, wherein said composition seeps into skin pores in liquid form and creates a biomechanical integration with the inside surface of said skin pores in solid form, classified in class A61K31/568, classified in class A61K31/568.
IX.	Claims 170-171, drawn to a liquid composition comprising about 0.1% to about 20% by weight of insulin, wherein the composition, when administered to a subject, achieves one or more of the following:a)    forms a solid or semi-solid film;b)    has a thickness of about 0.1 to about 10 pm in solid or semi-solid form; and c)    provides a mean Tmax of insulin from about 0.50 hour to about 24 hours, classified in class A61K31/568.
X.	Claims 172-173, drawn to a method for transpore delivery of insulin to a subject comprising applying the liquid composition of claim 170 to the skin of a subject, wherein said composition seeps into skin pores in liquid form and creates a biomechanical integration with the inside surface of said skin pores in solid form, classified in class A61K31/568.

Inventions I, III, V, VII, IX and II, IV, VI, VIII, X are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the active (i.e. opioid) can be administered orally.

Inventions II, IV, VI, VIII, X are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are different actives being administered.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Notice of Possible Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election
A telephone call to the attorney is not required where: 1) the restriction requirement is complex, 2) the application is being prosecuted pro se, or 3) the examiner knows from past experience that a telephone election will not be made (MPEP 812.01). Since the restriction election is considered complex, a call to the attorney for a telephone election was not made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Layla Soroush whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya, can be reached on (571) 272-0608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Primary Examiner, Art Unit 1627